Citation Nr: 0502898	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-04 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  He served in Vietnam from November 1970 to 
April 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied the benefit sought on appeal.  The 
veteran perfected an appeal of that decision.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims to have PTSD as a result of trauma he 
experienced in service.  A grant of service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in- 
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).  If the veteran did 
not serve in combat, or if the alleged stressor is not 
related to combat, corroborative evidence of the stressor 
having actually occurred is necessary to substantiate the 
claim.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The veteran's VA treatment records reflect a diagnosis of 
PTSD that has been associated with his service in Vietnam.  
Those records indicate, however, that the diagnosis of PTSD 
was based on the veteran's report of having participated in 
combat while in Vietnam.  His service personnel records show 
that while in Vietnam his military occupational specialty 
(MOS) was a motor vehicle operator, and he did not receive 
any awards or citations for combat service.  Because his 
claimed combat activities are not supported by any 
corroborating evidence, the occurrence of his claimed 
stressors must be verified.  The RO has not, however, 
fulfilled the duty to assist by requesting verification of 
his claimed stressors from appropriate service department 
sources.

The veteran has provided sufficiently detailed information 
regarding a claimed stressor to warrant verification of that 
stressor.  Specifically, he stated that his living quarters 
at Da Nang were hit during a mortar attack in January or 
February 1971.  He also provided photographs of the results 
of the mortar attack.  His service records show that at the 
time of the claimed incident he was assigned to the 
Headquarters and Maintenance Squadron 11, MAC 11, 1st MAW.  

The Board notes in this regard that the United States Court 
of Appeals for Veterans Claims (Court) has held that, in 
order to constitute sufficient verification of the claimed 
stressor, the evidence need not verify the veteran's specific 
location or participation in the claimed event.  
Corroborating evidence (i.e., service records) showing that 
the unit to which the veteran was assigned was stationed at a 
base when a mortar attack occurred is sufficient verification 
of the stressor, regardless of his proximity to the 
bombardment.  See Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002).  The corroborating evidence from the service 
department need only show, therefore, that the veteran's unit 
was stationed at Da Nang at the time of the mortar attack, 
and that the claimed mortar attack actually occurred.

Accordingly, the case is remanded for the following:

1.  The RO should obtain from appropriate 
service department sources verification 
of the mortar attack in January or 
February 1971.  Specifically, the RO 
should obtain verification of the 
veteran's unit (the Headquarters and 
Maintenance Squadron 11, MAC 11, 1st MAW) 
having been stationed at Da Nang in 
January and February 1971, and that the 
base was subjected to mortar attack at 
that time.

2.  If the above-requested development 
results in verification of the claimed 
stressor, the RO should provide the 
veteran a psychiatric examination.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.  

The examiner should conduct an 
examination and provide a diagnosis for 
any psychiatric disorder found.  In 
evaluating the veteran's history and 
symptoms, the examiner should provide an 
opinion on whether the occurrence of the 
verified stressor alone, without 
consideration of the veteran's reported 
but unverified combat activities, is 
sufficient to support a diagnosis of 
PTSD.  The examiner should provide the 
rationale for his/her opinions.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

